PER CURIAM.
Movant Richard Austin appeals from the trial court’s denial, without evidentiary hearing, of his Rule 29.151 motion seeking to vacate a judgment and sentence for first degree robbery. The conviction was affirmed on direct appeal. State v. Austin, 689 S.W.2d 136 (Mo.App.1985).
The instant motion was filed on January 30, 1990. Rule 29.15(m) reads, in pertinent part: “... If sentence is pronounced prior to January 1, 1988, and no prior motion has been filed pursuant to Rule 27.26, a motion under this Rule 29.15 may be filed on or before June 30, 1988. Failure to file a motion on or before June 30, 1988, shall constitute a complete waiver of the right to proceed under this Rule 29.15_”
The motion was not filed on or before June 30, 1988, and the trial court properly dismissed it because of its untimeliness. Day v. State, 770 S.W.2d 692, 696[3] (Mo. banc 1989).
Defendant’s sole point seeks to challenge the validity of the time limits imposed by Rule 29.15(m). “The time limitations contained in ... Rule 29.15 are valid and mandatory.” Day, supra, at 695[1]. See also Malone v. State, 798 S.W.2d 149, 151[3] (Mo. banc 1990).
The judgment is affirmed.
All concur.

. All references to rules are to Missouri Rules of Court, V.A.M.R.